Case: 16-41273      Document: 00513893949         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-41273                                FILED
                                  Summary Calendar                          March 2, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIC RAMIREZ-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-455-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Eric Ramirez-Jimenez pleaded guilty to illegal reentry by a previously
deported alien following a felony conviction in violation of 8 U.S.C. § 1326(a)
and (b)(1). The district court sentenced him to 21 months of imprisonment,
and it did not impose a term of supervised release.
       Ramirez-Jimenez’s sole argument on appeal is that this court should
remand the case to the district court to correct a clerical error in the judgment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41273    Document: 00513893949     Page: 2   Date Filed: 03/02/2017


                                 No. 16-41273

regarding the date of his guilty plea. He pleaded guilty on June 7, 2016, but
the judgment incorrectly states that he entered his guilty plea on May 13, 2016.
      Summary affirmance is proper where, among other instances, “the
position of one of the parties is clearly right as a matter of law so that there
can be no substantial question as to the outcome of the case.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). In this case, both
parties agree that the written judgment contains an error as to the date of
Ramirez-Jimenez’s guilty plea, and under Federal Rule of Criminal
Procedure 36, the district court “may at any time correct a clerical error in a
judgment.”
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, and the district court’s judgment is AFFIRMED. This case is
REMANDED to the district court for the limited purpose of correcting the
clerical error in the judgment. The Government’s alternate motion for an
extension of time to file a brief is DENIED.




                                       2